     Case: 1:17-cv-09216 Document #: 52 Filed: 12/17/18 Page 1 of 1 PageID #:344

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Barbara Mandelstein, et al.
                                   Plaintiff,
v.                                                    Case No.: 1:17−cv−09216
                                                      Honorable Robert M. Dow Jr.
Linda Rukin, et al.
                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, December 17, 2018:


        MINUTE entry before the Honorable Robert M. Dow, Jr: Linda Rukin's motion
for sanctions [48] is taken under advisement; responses due by 1/17/2019; replies due by
12/31/2018; the Court will issue a ruling by mail. Notice of motion date of 12/18/20918 is
stricken and and no appearances are necessary on that date. Mailed notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
